internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br 1-plr-149639-02 date may x shareholder state d1 year year dear this responds to a letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts x was incorporated on d1 under the laws of state shareholder the sole shareholder of x desired that x elect s_corporation treatment effective on d1 but the election to be treated as an s_corporation was not timely filed accordingly x requests a ruling that it will be treated as an s_corporation effective d1 x filed a form_1120s for year and reported a loss x issued a form k-1 to shareholder allocating the entire year loss to him shareholder reported the loss on his individual tax_return for year the service audited the returns and disallowed the loss on shareholder’s return because x had not filed an s election form a deficiency has been assessed due to the disallowed loss but it has not yet been plr-149639-02 collected x filed a form_1120 for year and carried forward the loss disallowed on shareholder’s year return x’s taxable_income for year was reduced by the full amount of the loss carried forward the statute_of_limitations on assessment for year has expired law and analysis sec_1362 provides that a small_business_corporation may elect to be an s_corporation sec_1362 provides the rule on when an s election will be effective sec_1362 provides in relevant part that if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply the legislative_history to sec_1362 indicates that congress intended the service to be reasonable in exercise this authority and to apply standards that are similar to those applied under then present law to inadvertent subchapter_s terminations and other late or invalid elections h rep reprinted pincite_3_cb_423 the standards for late or invalid elections referred to in the legislative_history were provided by revproc_92_85 1992_2_cb_490 and temp sec_301_9100-3t promulgated by t d 1996_2_cb_194 both of which required an analysis of whether the government’s interests were prejudiced similar to current sec_301_9100-3 generally the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money the service will not ordinarily issue a private_letter_ruling under sec_1362 if the period of limitations on assessment under sec_6501 has lapsed for any taxable_year in which an election should have been made or any taxable_year that would have been affected by the election had it been timely made see sec_3 of revproc_97_48 1997_2_cb_488 section dollar_figure of revproc_98_55 1998_2_cb_643 as the legislative_history to sec_1362 suggests the service may provide relief if the government’s interests are not prejudiced plr-149639-02 in the present case x generated a loss in year and a gain in year shareholder claimed the loss in year which reduced his reported tax_liability but because x claimed the same loss as a carryforward in year its tax_liability was also reduced if the relief is granted the loss claimed on shareholder’s year return would be validated in addition if relief is granted shareholder should be required to take into account his distributive_share of x’s year income calculated without regard to the inappropriate carryforward loss however because the statute_of_limitations on assessment has expired shareholder’s year return cannot be adjusted thus if the relief is granted shareholder will have a lower aggregate tax_liability than if the election had been timely made conclusion although x has established reasonable_cause for not making a timely s election the interests of the government would be prejudiced by the granting of the requested relief accordingly relief under sec_1362 is denied sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your representative sincerely dan carmody senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter for sec_6110 purposes
